       9:20-cv-01747-MBS          Date Filed 05/05/20      Entry Number 1-1        Page 1 of 4




                                                                                                       ELECTRONICALLY FILED - 2020 Apr 21 11:25 AM - HAMPTON - COMMON PLEAS - CASE#2020CP2500189
STATE OF SOUTH CAROLINA                               IN THE COURT OF COMMON PLEAS

COUNTY OF HAMPTON                                     C/A NO.: 2020-CP-25-

HARRIETT MURDAUGH,

                 Plaintiff'
                                                                     SUMMONS
                 -VS-
                                                                (Jury Trial requested)

BI-LO, LLC,

                 Defendant.



TO:     THE DEFENDANTS ABOVENAMED:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint

in this action, of which a copy is herewith served upon you, and to serve a copy of your Answer

to said Complaint on the subscribed at their office,101 Mulberry Street East, Hampton, South

Carolina within thirty (30) days after the service hereof, exclusive of the day of such service; and

if you fail to answer the Complaint within the time aforesaid, judgment by default will be

rendered against you for the relief demanded in this Complaint.



                                        PETERS, MURDAUGH, PARKER, ELTZROTH,
                                                        & DETRICK, P.A.




                                        BY: _ s/ R. Alexander Murdaugh      _
                                                R. Alexander Murdaugh - 6996
                                                 P.O. Box 457
                                                 Iiampton, SC 29924
                                                 (803) 943-2111


                                                 ATTORNEY FOR PLAINTIFF




Hampton, South Carolina
April 21, 2020
        9:20-cv-01747-MBS          Date Filed 05/05/20       Entry Number 1-1        Page 2 of 4




                                                                                                      ELECTRONICALLY FILED - 2020 Apr 21 11:25 AM - HAMPTON - COMMON PLEAS - CASE#2020CP2500189
 STATE OF SOUTH CAROLINA                        IN THE COURT OF COMMON PLEAS

COUNTY OF HAMPTON                               C/A NO.: 2020-CP-25-

HARRIETT MURDAUGH,

                Plaintiff,                                      COMPLAINT
                                                            (Jury Trial requested)
                -VS-



BI-LO, LLC.


                Defendant.



The plaintiff complaining that the defendant alleges:

        1.        The plaintiff is a citizen and resident of Hampton county, South carolina.

        2.        That the defendant, Bi-Lo, LLc is owned by a single limited liability company

that has members that are South Carolina residents; that Bi-Lo, LLC has its principal place of

business in South Carolina; that Bi-Lo, LLC owns, operates, and maintains a grocery store

located at 1703 Elm Street West in Hampton County.

        3.        That onApril 28, 2017, the plaintiff entered the Bi-Lo store in Hampton, South

Carolina to purchase groceries; that while shopping for groceries the plaintiff slipped and fell as

a result of a foreign substance on the floor; that agents and employees of the defendant knew or

should have known that the substance was on the floor and that the presence of that foreign

substance on the floor constituted an unreasonably dangerous condition to its patrons; that as a

direct and proximate result of the fall the plaintiff sustained serious and severe injuries.

       4.        That the direct and proximate cause of the plaintiffs injuries was the defendant's

negligence in the following particulars:


               (a)       In failing to keep the aisles, passageways and such other parts of the
                       premises in a reasonably safe condition;
       9:20-cv-01747-MBS            Date Filed 05/05/20         Entry Number 1-1       Page 3 of 4




                                                                                                      ELECTRONICALLY FILED - 2020 Apr 21 11:25 AM - HAMPTON - COMMON PLEAS - CASE#2020CP2500189
                (b)        In failing to maintain the store in a reasonably safe condition;

               (c)      In creating a dangerous and unsafe condition onthe premises by allowing
                       a foreign substance to be and remain on the floor;


               (d)      In failing to take reasonable precautions to avoid an unsafe condition from
                       existing in said store;


               (e)      In failing to put abarricade across the areaofthe floor which was wet;

               (I)         In failing to warn customers of the dangerous condition then and there
                       existing;


               (g)         In failingto inspect saidpremises;


               (h)         In failing to act reasonably and prudently.

               (i)      In failing to properly supervise employees in such a way to keep the
                       premises in a reasonably safe condition.

        5.       That as a direct and proximate result of the defendants' negligent and reckless

conduct the plaintiff was injured in the following particulars: that she has been caused to suffer

serious personal injuries; that she has been forced to incur doctor and medical bills; that she has

been caused to endure physical pain and suffering; that she has been caused to endure mental

anguish; that she has been caused to lose the enjoyment of life; that her injuries are permanent in

nature and pursuant to § 19-1 -150 of the South Carolina Code of Laws, she will continue to incur

damages into the future.

       WHEREFORE the plaintiff prays for judgment both actual and punitive damages and for

such other relief this court deems just and proper.
      9:20-cv-01747-MBS   Date Filed 05/05/20   Entry Number 1-1    Page 4 of 4




                                                                                  ELECTRONICALLY FILED - 2020 Apr 21 11:25 AM - HAMPTON - COMMON PLEAS - CASE#2020CP2500189
                                    PETERS, MURDAUGH, PARKER, ELTZROTH
                                                  & DETRICK, P.A.



                                    BY: s/ R. Alexander Murdaugh
                                          R. Alexander Murdaugh - 6996
                                           P.O. Box 457
                                           Hampton, SC 29924
                                           (803) 943-2111


                                           ATTORNEYS FOR PLAINTIFF

Hampton, South Carolina
April 21, 2020
